SAYRE, J.
— Appellant was tried on an affidavit charging him with a violation of the prohibition law in Walker, county. Demurrer was filed, but no ruling of the court on the demurrer appears. There is, of course, nothing to review in this connection.
The solicitor asked the prosecuting witness to state whether he had bought whisky from the defendant at any other time than that to which he had testified a while before in another case. Defendant’s objection, which took the general ground that the question was *107immaterial, irrelevant, and incompetent, Avas overruled. The ansAver was specific* and, if believed, made out a complete case against the defendant. We are not given to understand hoAv the question asked for evidence Avhich Avas immaterial, irrelevant, or incompetent, and the ruling of the court will be affirmed.
Affirmed.
Dowdell, C. J., and Anderson and Evans, JJ., concur.